Citation Nr: 0715072	
Decision Date: 05/21/07    Archive Date: 06/01/07

DOCKET NO.  05-21 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

1.  Entitlement to an initial rating in excess of 10 percent 
for a right foot disability.

2.  Entitlement to an initial rating in excess of 10 percent 
for a left foot disability.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1966 to May 1968.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.


FINDINGS OF FACT

1.  By letter dated May 13, 2004, the veteran was notified of 
the RO's decision granting service connection for his right 
and left foot disabilities and assigning a noncompensable 
rating for his right foot disability and assigning an initial 
rating of 10 percent for his left foot disability.

2.  The veteran filed a timely Notice of Disagreement to the 
May 2004 rating decision.  

3.  On April 26, 2005, the RO mailed a Statement of the Case 
to the veteran addressing the issues of entitlement to higher 
initial ratings for the right and left foot disabilities.  

4.  Following the mailing of the Statement of the Case in 
April 2005, no Substantive Appeal was received from the 
veteran or his representative until June 30, 2005.


CONCLUSION OF LAW

A timely Substantive Appeal has not been received.  38 
U.S.C.A. §§ 7105, 7108 (West 2002); 38 C.F.R. §§ 20.101, 
20.200, 20.202, 20.302, 20.303 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may address questions pertaining to its 
jurisdictional authority to review a particular case, 
including, but not limited to, determining whether Notice of 
Disagreements and Substantive Appeals are adequate and 
timely, at any stage in a proceeding before it, regardless of 
whether the agency of original jurisdiction addressed such 
questions.  When the Board, on its own initiative, raises a 
question as to a potential jurisdictional defect, all parties 
to the proceeding and their representative, if any, will be 
given notice of the potential jurisdictional defect and 
granted a period of 60 days following the date on which such 
notice is mailed to present written argument and additional 
evidence relevant to jurisdiction and to request a hearing to 
present oral argument on the jurisdictional question.  The 
Board may dismiss any case over which it determines it does 
not have jurisdiction.  See 38 C.F.R. § 20.101(d) (2003).  

The Board notes that by letter dated in March 2007, the 
veteran was informed that the Board would be addressing the 
issue of whether a timely substantive appeal has been 
submitted with respect to the issues of entitlement to 
initial ratings in excess of 10 percent for a right and left 
foot disabilities.  The veteran was given a period of 60 days 
to present argument and evidence on this issue and the 
opportunity to request a hearing.  The veteran provided a 
written response in April 2007.  In that letter, the veteran 
stated that he submitted his Substantive Appeal in a timely 
manner.  Accordingly, the Board will now address whether it 
has jurisdiction over this issue.  

Evidentiary Background

The record discloses that in a rating decision issued on May 
13, 2004, the originating agency granted service connection 
for the veteran's right and left disabilities and assigned a 
noncompensable rating for his right foot disability and 
assigned an initial rating of 10 percent for his left foot 
disability.  

In May 2004, the originating agency mailed the veteran a 
letter notifying him of the actions taken by the originating 
agency in the May 2004 rating decision.  The veteran was 
provided with notice of his appellate rights at that time.  
By and through his representative, the veteran filed a Notice 
of Disagreement with the May 2004 rating decision in 
September 2004.  

A cover letter with an enclosed Statement of the Case was 
issued to the veteran and his representative on April 26, 
2005.  This Statement of the Case addressed the right and 
left foot disabilities.

On June 30, 2005, the originating agency received a 
Substantive Appeal from the veteran and his representative.  

Analysis

A Substantive Appeal must be filed within 60 days from the 
date that the agency of original jurisdiction (in this case, 
the RO) mails the Statement of the Case to the appellant, or 
within the remainder of the 1-year period from the date of 
mailing of the notification of the determination being 
appealed, whichever period ends later.  The date of mailing 
of the Statement of the Case and the date of the mailing of 
the letter of notification of the determination will be 
presumed to be the same as the date of that letter for 
purposes of determining whether an appeal has been timely 
filed.  38 C.F.R. § 20.302(b) (2003) see also 38 C.F.R. 
§ 3.160 (d).  VA regulations provide that, absent evidence of 
a postmark, it is presumed that any written document required 
to be "filed within a specified period of time," which 
includes a notice of disagreement or substantive appeal, was 
mailed 5 days prior to the actual receipt of the document by 
the RO, excluding Saturdays, Sundays, and legal holidays.  38 
C.F.R. §§ 20.305(a), 20.306.

An extension of the 60-day period for filing a substantive 
appeal, or of the 60-day period for responding to a statement 
of the case or supplemental statement of the case may be 
granted for good cause.  38 C.F.R. § 20.303.  If a timely 
appeal is not filed with a determination, it becomes final. 
38 U.S.C.A. § 7105(c).  If a timely substantive appeal has 
not been received, the appeal may be dismissed. VAOPGCPREC 9-
99.

In the present case, the veteran was informed of the denial 
of his claim by letter dated in May 2004.  His notice of 
disagreement was received in September 2004.  

Thereafter, a Statement of the Case addressing the issues was 
mailed to him on April 26, 2005.  At that time, he was 
informed that that he would have to submit a formal appeal to 
continue his appeal and was furnished with a VA Form 9.  
Thereafter, no written communication was received from the 
veteran or his representative until June 30, 2005, subsequent 
to the expiration of the time limit for submitting a 
Substantive Appeal.  Although the veteran alleges in his 
March 2007 letter that his VA Form 9 was submitted in a 
timely manner by his representative, the claims file shows 
that the VA Form 9 was received by the RO on June 30, 2005, 
and therefore was untimely.  

Accordingly, the veteran's appeal will be dismissed.  


ORDER

The appeal for higher initial ratings for disabilities of the 
left and right feet is dismissed.  



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


